The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamkar-Parsi et al. (US 2018/0176694).
	Regarding claims 1 and 12, Kamkar-Parsi discloses a hearing system and a method for operating the hearing system, comprising:  a first input transducer 16; a second input transducer 18; and a signal processor having a directional notch filter and configured, in at least one operating mode, to carry out a method to determine an activity of a lateral useful signal source in an environment of the hearing system.  See para. 0002, and figures 1A-4.  The signal processor configured to perform the method for operating the hearing system, comprising:  generate a first input signal 20 from an acoustic signal from an environment that impinges on the first input transducer 16; generate a second input signal 22 from the acoustic signal that impinges on the second input transducer 18; generate a filtered input signal 26 via the directional notch filter based on the first input signal 20 and the second input signal 22 (see para. 0033, regarding “the first filter parameter F1(αj) and the second filter parameter F2(αj) … form a notch-shaped sensitivity characteristic 24 by convolution with the first input signal 20 or the second input signal 22…”); ascertain a measure 28, 32 for an attenuation that the direction notch filter causes based on the filtered input signal 26 and on the first input signal 20 and/or the second input signal 22 (see para. 0033, regarding “if the first input signal 20 and the second input signal 22 are thus each filtered using the first filter parameter F1(αj) or the second filter parameter F2(αj), then the sum of the resultant signals has a 
	Regarding claim 6, the measure 32 is compared with the reference by feeding both the measure 32 and the reference to a comparator  34.  See para. 0033, regarding “the relative characteristic variables 32 thus formed for a central angle αj are now each compared with one another” (in a comparator within block 34).
	Regarding claims 7 and 11, an auxiliary function (e.g., beamforming) is executed when activity of the lateral useful signal source is ascertained in the environment of the hearing system.  See para. 0012, regarding “the direction of the useful signal source, which is determined as the result of the method, can be used particularly to orient a directional lobe to the useful signal source during the input conversion of the acoustic system, in order to use the directional lobe to improve the signal-to-noise ratio of the useful signal source relative to the background noise”.
	Regarding claim 8, the beamforming function, or orientation of the direction lobe to the useful signal source, is considered a selection of a suitable hearing program based on a current hearing situation as claimed (e.g., the detection of the presence of a second interlocutor 8).
	Regarding claims 9 and 10, an output signal (e.g., signal to orient the direction lobe to the useful signal source; see para. 0012) is generated by means of the signal processor as a function of at least one parameter value for at least one parameter for signal processing (the measure or relative characteristic 
	Regarding claim 13, the hearing system comprises a first hearing device (e.g., “binaural hearing device”; see para. 0032).  The first input transducer 16, the second input transducer 18, and the signal processors are elements of the first hearing device as claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kamkar-Parsi et al. (US 2018/0176694), as applied to claim 12 above, in further view of Pedersen et al. (US 2017/0054528).
Kamkar-Parsi discloses the invention as claimed, but fails to specifically teach that the hearing system includes:  a first hearing device including the first input transducer 16 and the signal processor; and a second hearing device including the second input transducer 18, wherein the second hearing device communicates with the first hearing device and transmits the second input signal 22 to the first hearing device for processing.  Pedersen discloses a hearing system including:  a first hearing device 10R including a first input transducer 16R and a signal processor 14R; and a second hearing device 10L including a second input transducer 16L, wherein the second hearing device 10L communicates with the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kamkar-Parsi, in view of Pedersen, such that the hearing system includes:  a first hearing device including the first input transducer 16 and the signal processor; and a second hearing device including the second input transducer 18, wherein the second hearing device communicates with the first hearing device and transmits the second input signal 22 to the first hearing device for processing.  A practitioner in the art would have been motivated to do this for the purpose that only the first hearing device performs the processing thereby decreasing the complexity and cost of the hearing system.

Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
March 1, 2021